Title: From John Adams to Robert R. Livingston, 16 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris July 16th. 1783.
          Yesterday we waited on the Comte de Vergennes at Versailles, and shew him the Project of a Letter to the Ministers of the two Imperial Courts, which he read and approved. We told him, that we were at a loss what might be the effect of the Mediation—possibly we might be involved in difficulties by it—possibly the British Ministers might persuade the Mediators to offer Us their Advice upon some points, respecting the Royalists for example, which we could not comply with. The Comte said, that he had told them that as soon as he had fully agreed with England upon all points, their Mediation should be accepted, and they should sign the Treaty as such, & we might agree to it in the same manner. He said we were not obliged to this, but as they were to be present & sign one Treaty, it would look better to sign both.— It would be a very notorious public and respectable Acknowledgment of Us, as a Power, by those Courts. Upon this footing we left the Letter with him to be shewn to the Imperial Ministers.
          We asked the Comte if he had seen the British Proclamation of the 2d. of July— He answered, he had. I asked him, if the King had determined any thing on the subject of salt-Provisions and salt Fish? whether we might import them into his Islands? He said we might depend upon it, they could not supply their Islands with Fish—That we had two free Ports in their Islands St. Lucie and a Port in Martinique. By the 32d. Article of the Treaty of Commerce, these free Ports are secured to us.— Nothing, he said, was determined concerning salt Beef and Pork, but the greatest difficulty would be about Flour. I told the Comte, that I did not think it would be possible, either for France or England to carry on the Commerce between the Islands and Continent. It was profitable to us only, as it was part of a System—That it could not be carried on without loss in large Vessels navigated by many Seamen, which could sail only at certain Seasons of the Year, &ca.
          Upon the whole, I was much pleased with this Conversation, & conclude from it, that we shall do very well in the French West India Islands—perhaps the better in them, the worse we are treated by the English.
          The Dutch and Danes will, I doubt not, avail themselves of every Error, that may be committed by France or England. It is good to have a Variety of Strings to our Bow, & therefore I wish we had a Treaty of Commerce with Denmark, by which a free Admission of our Ships into their Ports in the West Indies might be established— By means of the Dutch, Danes and Portuguese, I think we shall be able to obtain finally proper Terms of France and England.
          The British Proclamation, of the 2d. of this Month is the Result of Refugee Politicks— It is intended to encourage Canada and Nova Scotia, & their Fisheries to support still the ruins of their Navigation Act, and to take from us the Carriage even of our own Productions. A System, which has in it so little respect for us, and is so obviously calculated to give a Blow to our Nurseries of Ships and Seamen, could never have been adopted but from the opinion, that we have no common Legislature for the Government of Commerce. All America, from Cheasapeak to St. Croix, I know love Ships and Sailors, and those Ports to the southward of that Bay have advantages for obtaining them when they will, & therefore I hope the thirteen States will unite in some Measures to counteract this Policy of Britain, so evidently selfish, unsocial, and, I had Almost said, hostile. The question is, what is to be done? I answer, perhaps it will be most prudent to say little about it at present, & until the definitive Treaty is signed, & the States evacuated. But after that I think, in the Negotiation of a Treaty of Commerce with Great Britain, Congress should tell them, that they have the Means of doing Justice to themselves. What are those means? I answer, let every State in the Union lay on a duty of five per Cent. on all West India Articles imported in British Ships, and upon all their own Productions exported in British Ships.— Let this Impost be limited in duration, until Great Britain shall allow our Vessels to trade to their West Indies. This would effectually defeat their Plan, and encourage our own Carrying Trade, more than they can discourage it.
          Another way of influencing England to a reasonable Conduct is, to take some Measures for encouraging the Growth in the United States of West India Articles.— Another is, to encourage Manufactures, especially of Wool & Iron, among ourselves. As Tilt Hammers are now not unlawful, and Wool may be water born, much more may be done now than could have been done before the War.— But the most certain method is to lay on duties on Exports & Imports by British Ships. The Sense of a common Interest and a common danger, it is to be hoped, will induce a perfect Unanimity among the States, in this respect. There are other ways of serving ourselves, and making Impressions upon the English, to bring them to reason.— One is to send Ships immediately to China. This Trade is as open to Us, as to any Nation: And if our natural Advantages are envied Us, we should compensate ourselves in any honest way we can.
          Our natural Share in the West India Trade is all that is now wanting to complete the Plan of the Happiness and Prosperity of our Country— Deprived of it, we shall be straitened and shackled in some degree. We cannot enjoy a free use of all our Limbs without this. With it, I see nothing to desire—nothing to vex or chagrine our People—nothing to interrupt our Repose, or keep up a dread of War.
          I know not what permission may be expected from Spain to trade to the Havanna, but should think that this Resource ought not be neglected.
          I confess I do not like the Complexion of British Politicks. They are mysterious and unintelligible. Mr. Hartley appears not to be in the Secret of his Court. The things, which happen, appear as unexpected to him as to Us. Political Jealousies and Speculations are endless. It is possible the British Ministers may be secretly employed in fomenting the Quarrel between the two Imperial Courts and the Porte, and in secretly stirring up the French to join the Turks in the War. The prospect of seeing France engaged in a War may embolden them to adopt a System less favorable to Us. The Possibility of these things should stimulate Us, I think, to form, as soon as possible, Treaties of Commerce with the principal Powers, especially the Imperial Courts, that all our questions may be decided. This will be a great advantage to Us, even if we should afterwards be involved in a War. I put this Supposition with great Reluctance— But if England should, in the Course of a few Years or Months, have the Art to stir up a general War in Europe, and get France and Spain seriously involved in it, which is at least a possible Case, She may assume a Tone and Conduct towards Us, which will make it very difficult for Us to avoid taking a Part in it. If such a deplorable Circumstance should take place, it will be still a great Advantage to Us to have our Sovreignty explicitly acknowledged by those Powers, against whom we may be unfortunately obliged to act. At present they are all disposed to it, and seem desirous of forming Connections with Us, that we may be out of the question.
          The Politicks of Europe are such a Labyrinth of profound Mysteries, that the more one sees of them, the more Causes of Uncertainty and Anxiety we discover. The United States will have Occasion to brace up their Confederation, and act as one Body with one Spirit. If they do not, it is now very obvious that G. Britain will take Advantage of it, in such a manner, as will endanger our Peace, our Safety, and even our very Existence. A Change of Ministry may, but it is not certain that it will, give Us better Prospects.
          I have the honor to be, with great Respect, / Sir, / your most obedient & / most humble Servant.
          John Adams.
         